Exhibit 10.1

 

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

This CONVERTIBLE NOTE PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated June 21, 2018, is
entered into by and between Seven Stars Cloud Group, Inc., an exempted company
with limited liability incorporated under the laws of Nevada (the “Company”),
and Advantech Capital Investment II Limited, an exempted company incorporated
and existing under the laws of the Cayman Islands (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to issue to the Purchaser, and the Purchaser has
agreed to purchase from the Company, the Note (as defined below), subject to the
terms and conditions set forth herein and in the Note.

 

NOW, THEREFORE, in consideration of the respective undertakings stated herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.Definitions. Whenever used herein, unless the context otherwise requires, the
following words and phrases shall have the following meanings:

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person shall mean the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” shall have the meaning given to such term in the preamble.

 

“Board” shall mean the board of directors of the Company.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banking institutions in the State of New York, PRC, Hong Kong or the
Cayman Islands are required by law to be closed.

 

“Claim Notice” shall have the meaning specified in Section 6.2(a) of this
Agreement.

 

“Closing” shall have the meaning specified in Section 2.2 of this Agreement.

 

“Closing Date” shall have the meaning specified in Section 2.2 of this
Agreement.

 

“Common Stock” means any share of common stock of the Company.

 

“Company” shall have the meaning specified in the preamble to this Agreement.

 



 1 

 

 

“Conversion Price” shall mean a per share price equal to $1.82 of the Common
Stock, as adjusted in accordance with the conditions in the Note.

 

“Conversion Shares” shall have the meaning specified in the Note.

 

“Dispute” shall have the meaning specified in Section 7.2 of this Agreement.

 

“Group Company” means the Company, its subsidiaries and any other Person that is
directly or indirectly controlled by the Company, including its consolidated
variable interest entities.

 

“Hong Kong” shall mean the Hong Kong Special Administrative Region of the PRC.

 

“Indemnified Party” shall have the meaning specified in Section 6.1 of this
Agreement.

 

“Indemnifying Party” shall have the meaning specified in Section 6.1 of this
Agreement.

 

“Indemnity Notice” shall have the meaning specified in Section 6.3 of this
Agreement.

 

“Losses” shall have the meaning specified in Section 6.1 of this Agreement.

 

“Material Adverse Effect” shall mean any event, fact, circumstance or occurrence
that, individually or in the aggregate with any other events, facts,
circumstances or occurrences, results in or would reasonably be expected to
result in a material adverse change in or a material adverse effect on (i) the
financial condition, assets, liabilities, results of operations, business,
prospects or operations of the Company or its subsidiaries taken as a whole,
except to the extent that any such Material Adverse Effect results from (x)
changes in generally accepted accounting principles that are generally
applicable to comparable companies or (y) changes in general economic and market
conditions in the PRC; or (ii) the ability of the Company to consummate the
transactions contemplated by this Agreement.

 

“Maturity Date” shall have the meaning specified in the Note.

 

“Note” shall mean the promissory note issued by the Company to the Purchaser
pursuant to Article 2 below, substantially in the form of Exhibit A hereto.

 

“Person” shall mean any natural person, firm, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“PRC” shall mean the People’s Republic of China, excluding, for the purpose of
this Agreement, Hong Kong, the Macau Special Administrative Region and Taiwan.

 

“Principal Amount” shall mean US$12,000,000.

 

“Purchaser” shall have the meaning specified in the preamble to this Agreement.

 

“Regulation S” shall have the meaning specified in Section 3.7 of this
Agreement.

 



 2 

 

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Third Party Claim” shall have the meaning specified in Section 6.2(a) of this
Agreement.

 

“US$” and “U.S. dollar” shall mean the lawful currency for the time being of the
United States of America.

 

2.Note.

 

2.1              Issuance of the Note. Subject to the satisfaction of terms and
conditions of this Agreement, at the Closing (as defined below), the Company
agrees to issue to the Purchaser and the Purchaser hereby agrees to purchase
from the Company, the Note, in the amount of the Principal Amount.

 

2.2              Closing. Subject to Sections 2.4 and 2.5 of this Agreement, the
closing of the issuance and purchase of the Note (the “Closing”) shall take
place remotely via the exchange of documents and signatures, on a date specified
by the parties herein upon the fulfillment of the conditions to the closing as
set forth in Section 2.4 and 2.5 or at such other place and time as the Company
and the Purchaser may mutually agree. The date and time of the Closing are
referred to herein as the “Closing Date.”

 

2.3              Payment and Delivery. At the Closing, the Purchaser shall pay
and deliver to the Company an amount equal to the Principal Amount in U.S.
dollars by wire transfer, or by such other method mutually agreeable to the
Company and the Purchaser, of immediately available funds to such bank account
designated in writing by the Company, such that the payment shall have been
delivered and made available to such bank account upon the Closing. The Company
shall deliver to the Purchaser the duly executed Note dated the Closing Date,
free and clear of encumbrances.

 

2.4              Conditions to the Purchaser’s Obligations to Effect the
Closing. The obligation of the Purchaser to purchase the Note at the Closing is
subject to the satisfaction, on or before the Closing Date, of the following
conditions, any of which may be waived in writing by the Purchaser in its sole
discretion:

 

(a)               All corporate and other actions required to be taken by the
Company in connection with the execution and performance of this Agreement and
the issuance, sale and delivery of the Note shall have been completed; and the
Company shall have delivered a copy of its board resolutions and/or the
shareholder resolutions (as applicable) approving the execution and performance
of this Agreement and the issuance, sale and delivery of the Note;

 

(b)               The representations and warranties of the Company to the
Purchaser contained in Article 3 of this Agreement shall have been true and
correct on the date of this Agreement and true and correct in all material
respects as of the Closing Date, and the Company shall have performed and
complied in all material respects with all, and not be in breach or default in
any material respects under any, agreements, covenants, conditions and
obligations contained in this Agreement that are required to be performed or
complied with on or before the Closing Date;

 



 3 

 

 

(c)               No governmental authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any law (whether temporary,
preliminary or permanent) that is in effect and restrains, enjoins, prevents,
prohibits or otherwise makes illegal the consummation of the transactions
contemplated by this Agreement with respect to the Purchaser, or imposes any
damages or penalties in connection with the transactions contemplated by this
Agreement with respect to the Purchaser that are substantial in relation to the
Company; and no action, suit, proceeding or investigation shall have been
instituted by a governmental authority of competent jurisdiction or threatened
that seeks to restrain, enjoin, prevent, prohibit or otherwise make illegal the
consummation of the transactions contemplated by this Agreement with respect to
the Purchaser, or imposes any damages or penalties in connection with the
transactions contemplated by this Agreement with respect to the Purchaser that
are substantial in relation to the Company;

 

(d)               The Company and the Purchaser shall have entered into a
registration rights agreement in form and substance satisfactory to the
Purchaser (the "Registration Rights Agreement");

 

(e)               The Purchaser shall have completed its legal, financial,
management, technology and business due diligence investigation of the Group
Companies to its satisfaction; and

 

(f)                The Purchaser has received legal opinions issued by the U.S.
counsel to the Group Company, dated the Closing Date, in form and substance
satisfactory to the Purchaser.

 

2.5              Conditions to the Company’s Obligations to Effect the Closing.
The obligation of the Company to issue the Note at the Closing is subject to the
satisfaction, or waiver by the Company, of each of the following conditions,
upon or before the Closing:

 

(a)               All corporate and other actions required to be taken by the
Purchaser in connection with the purchase of the Note shall have been completed;

 

(b)               The representations and warranties of the Purchaser contained
in Article 4 of this Agreement shall have been true and correct on the date of
this Agreement and in all material respects as of the Closing Date, and the
Purchaser shall have performed and complied in all material respects with all,
and not be in breach or default in any material respect under any agreements,
covenants, conditions and obligations contained in this Agreement that are
required to be performed or complied with on or before the Closing Date; and

 

(c)               No governmental authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any law (whether temporary,
preliminary or permanent) that is in effect and restrains, enjoins, prevents,
prohibits or otherwise makes illegal the consummation of the transactions
contemplated by this Agreement with respect to the Purchaser, or imposes any
damages or penalties in connection with the transactions contemplated by this
Agreement with respect to the Purchaser that are substantial in relation to the
Company; and no action, suit, proceeding or investigation shall have been
instituted by a governmental authority of competent jurisdiction or threatened
that seeks to restrain, enjoin, prevent, prohibit or otherwise make illegal the
consummation of the transactions contemplated by this Agreement with respect to
the Purchaser, or imposes any damages or penalties in connection with the
transactions contemplated by this Agreement with respect to the Purchaser that
are substantial in relation to the Company.

 



 4 

 

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to the Purchaser the following:

 

3.1              Due Formation. The Company is a company duly incorporated as an
exempted company with limited liability, validly existing and in good standing
under the laws of the Cayman Islands. The Company has all requisite power and
authority to carry on its business as it is currently being conducted.

 

3.2              Authority. The Company has full power and authority to enter
into, execute and deliver this Agreement and each agreement, certificate,
document and instrument to be executed and delivered by the Company pursuant to
this Agreement and to perform its obligations hereunder. The execution and
delivery by the Company of this Agreement and any agreements, certificates,
documents and instruments to be executed and delivered by the Company pursuant
to this Agreement, and the performance by the Company of its obligations
hereunder, have been duly authorized by all requisite actions on its part.

 

3.3              Valid Agreement. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

3.4              Valid Issuance of the Note and the Conversion Shares. The
Common Stock issuable upon conversion of the Note has been duly authorized and
reserved. The Note and the Conversion Shares to be issued, sold and delivered
upon conversion of the Note will be duly and validly issued and fully paid, and
based in part upon the representations and warranties of the Purchaser in this
Agreement, will be issued in compliance with all applicable federal and state
securities laws.

 

3.5              Noncontravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (i) violate any provision of the organizational documents of the Company or
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Company is subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of or creation of an encumbrance under, or create in any party the
right to accelerate, terminate, modify, or cancel, any agreement, contract,
lease, license, instrument, or other arrangement to which the Company is a party
or by which the Company is bound or to which any of the Company’s assets are
subject. There is no action, suit or proceeding, pending or threatened against
the Company that questions the validity of this Agreement or the right of the
Company to enter into this Agreement or to consummate the transactions
contemplated hereby.

 

3.6              Consents and Approvals. Neither the execution and delivery by
the Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor the performance by the Company of this
Agreement in accordance with its terms requires the consent, approval, order or
authorization of, or registration with, or the giving notice to, any
governmental or public body or authority or any third party, except such as have
been or will have been obtained, made or given on or prior to the Closing Date.

 



 5 

 

 

3.7              Securities Laws. Assuming the accuracy of the representations
and warranties of the Purchaser in this Agreement, (a) no directed selling
efforts into the United States (as defined in Rule 902 of Regulation S under the
Securities Act (“Regulation S”)) have been made by the Company, any of its
affiliates, or any person acting on its behalf with respect to the Note, and (b)
none of such persons has taken any actions that would result in the sale of the
Note to the Purchaser under this Agreement requiring registration under the
Securities Act.

 

3.8              Events Subsequent to Most Recent Fiscal Period. Since January
1, 2018 until the date hereof and to the Closing Date, there has not been any
event, fact, circumstance or occurrence that has had or would reasonably be
expected to have a Material Adverse Effect.

 

4.Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company the following:

 

4.1              Due Formation. The Purchaser is duly formed, validly existing
and in good standing in the jurisdiction of its organization. The Purchaser has
all requisite power and authority to carry on its business as it is currently
being conducted.

 

4.2              Authority. The Purchaser has full power and authority to enter
into, execute and deliver this Agreement and each agreement, certificate,
document and instrument to be executed and delivered by the Purchaser pursuant
to this Agreement and to perform its obligations hereunder. The execution and
delivery by the Purchaser of this Agreement and any agreements, certificates,
documents and instruments to be executed and delivered by the Purchaser pursuant
to this Agreement, and the performance by the Purchaser of its obligations
hereunder have been duly authorized by all requisite actions on its part.

 

4.3              Valid Agreement. This Agreement has been duly executed and
delivered by the Purchaser and constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

4.4              Noncontravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (i) violate any provision of the organizational documents of the Purchaser
or violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Purchaser is subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of or creation of an encumbrance under, or create in any party the
right to accelerate, terminate, modify, or cancel, any agreement, contract,
lease, license, instrument, or other arrangement to which the Purchaser is a
party or by which the Purchaser is bound or to which any of the Purchaser’s
assets are subject, in each case of the foregoing (i) and (ii), in such a manner
that would materially and adversely affect the Purchaser’s ability to consummate
the transactions contemplated hereby. There is no action, suit or proceeding,
pending or threatened against the Purchaser that questions the validity of this
Agreement or the right of the Purchaser to enter into this Agreement or to
consummate the transactions contemplated hereby.

 



 6 

 

 

4.5              Consents and Approvals. Neither the execution and delivery by
the Purchaser of this Agreement, nor the consummation by the Purchaser of any of
the transactions contemplated hereby, nor the performance by the Purchaser of
this Agreement in accordance with its terms requires the consent, approval,
order or authorization of, or registration with, or the giving notice to, any
governmental or public body or authority or any third party, except such as have
been or will have been obtained, made or given on or prior to the Closing Date.

 

4.6              Investment Intent. The Purchaser is purchasing the Note solely
for its own account for investment and not with a view to or for sale in
connection with any distribution of the Note or any portion thereof and not with
any present intention of selling, offering to sell or otherwise disposing of or
distributing the Note or any portion thereof in any transaction. The entire
legal and beneficial interest of the Note is being purchased, and will be held,
for the Purchaser’s account only, and neither in whole or in part for any other
Person.

 

4.7              Regulation S Eligibility; Restriction on Resale. The Purchaser
acknowledges that the Purchaser is acquiring the Note in an offshore transaction
in reliance upon the exemption from registration provided by Regulation S. The
Purchaser is not a U.S. person as defined in Rule 902 of Regulation S and is
located outside of the United States. The Purchaser understands that the Note to
be purchased by the Purchaser has not been registered under the Securities Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, a U.S. person except pursuant to an exemption from, or in
a transaction not subject to the registration requirements under the Securities
Act.

 

4.8              Experience. The Purchaser has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its investment in its Purchased Shares. The Purchaser is
capable of bearing the economic risks of such investment, including a complete
loss of its investment.

 

5.Covenants.

 

5.1              Use of Proceeds. The Company shall use the proceeds from the
issuance of the Note for general corporate purposes and shall not be used to
repay any shareholders loans.

 

5.2              Other Convertible Note Offering. Without the Purchaser’s prior
written consent, the Company shall not issue or agree to issue to any Person any
convertible note or instrument similar to the Note that is dated as at any date
during the period starting from the date hereof and ending on a date that is 180
days after the Closing Date, with an aggregate principal amount exceeding US$40
million (including the Principal Amount).

 

5.3              Further Assurances. From the date of this Agreement to the
Closing Date, the Company and the Purchaser shall use their reasonable best
efforts to fulfill or obtain the fulfillment of the conditions precedent to the
consummation of the transactions contemplated hereby.

 



 7 

 

 

6.INDEMNIFICATION.

 

6.1              Indemnification. The Company (an “Indemnifying Party”) shall
indemnify and hold the Purchaser and its directors, officers, employees,
advisors and agents (collectively, the “Indemnified Party”) harmless from and
against any losses, claims, damages, fines, expenses and liabilities of any kind
or nature whatsoever, including but not limited to any investigative, legal and
other expenses incurred in connection with, and any amounts paid in settlement
of, any pending or threatened legal action or proceeding, and any taxes or
levies that may be payable by such person by reason of the indemnification of
any indemnifiable loss hereunder (collectively, “Losses”) resulting from or
arising out of: (a) the breach of any representation or warranty of such
Indemnifying Party contained in this Agreement or in any schedule or exhibit
hereto; or (b) the violation or nonperformance, partial or total, of any
covenant or agreement of such Indemnifying Party contained in this Agreement for
reasons other than gross negligence or willful misconduct of such Indemnified
Party. In calculating the amount of any Losses of an Indemnified Party
hereunder, there shall be subtracted the amount of any insurance proceeds and
third-party payments received by the Indemnified Party with respect to such
Losses, if any.

 

6.2              Third Party Claims. 

 

(a)               If any third party shall notify any Indemnified Party in
writing with respect to any matter involving a claim by such third party (a
“Third Party Claim”) which such Indemnified Party believes would give rise to a
claim for indemnification against the Indemnifying Party under this Article 6,
then the Indemnified Party shall promptly (i) notify the Indemnifying Party
thereof in writing within thirty (30) days of receipt of notice of such claim
and (ii) transmit to the Indemnifying Party a written notice (“Claim Notice”)
describing in reasonable detail the nature of the Third Party Claim, a copy of
all papers served with respect to such claim (if any), and the basis of the
Indemnified Party’s request for indemnification under this Agreement.

 

(b)               Upon receipt of a Claim Notice with respect to a Third Party
Claim, the Indemnifying Party shall have the right to assume the defense of any
Third Party Claim by, within thirty (30) days of receipt of the Claim Notice,
notifying the Indemnified Party in writing that the Indemnifying Party elects to
assume the defense of such Third Party Claim, and upon delivery of such notice
by the Indemnifying Party, the Indemnifying Party shall have the right to fully
control and settle the proceeding, provided, that, any such settlement or
compromise shall be permitted hereunder only with the written consent of the
Indemnified Party.

 

(c)               If requested by the Indemnifying Party, the Indemnified Party
shall, at the sole cost and expense of the Indemnifying Party, cooperate with
the Indemnifying Party and its counsel in contesting any Third Party Claim which
the Indemnifying Party elects to contest, including the making of any related
counterclaim against the person asserting the Third Party Claim or any cross
complaint against any person. The Indemnified Party shall have the right to
receive copies of all pleadings, notices and communications with respect to any
Third Party Claim, other than any privileged communications between the
Indemnifying Party and its counsel, and shall be entitled, at its sole cost and
expense, to retain separate co-counsel and participate in, but not control, any
defense or settlement of any Third Party Claim assumed by the Indemnifying Party
pursuant to Section 6.2(b) of this Agreement.

 



 8 

 

 

(d)               In the event of a Third Party Claim for which the Indemnifying
Party elects not to assume the defense or fails to make such an election within
the thirty (30) days of the Claim Notice, the Indemnified Party may, at its
option, defend, settle, compromise or pay such action or claim at the expense of
the Indemnifying Party; provided, that, any such settlement or compromise shall
be permitted hereunder only with the written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed.

 

6.3              Other Claims. In the event any Indemnified Party should have a
claim against the Indemnifying Party hereunder which does not involve a Third
Party Claim, the Indemnified Party shall promptly transmit to the Indemnifying
Party a written notice (the “Indemnity Notice”) describing in reasonable detail
the nature of the claim, the Indemnified Party’s best estimate of the amount of
Losses attributable to such claim and the basis of the Indemnified Party’s
request for indemnification under this Agreement. If the Indemnifying Party does
not notify the Indemnified Party within thirty (30) days from its receipt of the
Indemnity Notice that the Indemnifying Party disputes such claim, the
Indemnifying Party shall be deemed to have accepted and agreed with such claim.

 

7.MISCELLANEOUS.

 

7.1              Survival of the Representations and Warranties. All
representations and warranties made by any party hereto shall survive for
eighteen (18) months and shall terminate and be without further force or effect
on the date that is eighteen (18) months from the date hereof, except as to any
claims thereunder which have been asserted in writing pursuant to Section 6.1
against the party making such representations and warranties on or prior to such
date that is eighteen (18) months from the date hereof.

 

7.2              Governing Law; Arbitration. This Agreement shall be governed
and interpreted in accordance with the laws of Hong Kong without giving effect
to the conflicts of law principles thereof. Any dispute arising out of or
relating to this Agreement, including any question regarding its existence,
validity or termination (“Dispute”) shall be referred to and finally resolved by
arbitration at the Hong Kong International Arbitration Centre in accordance with
the Hong Kong International Arbitration Centre Administered Arbitration Rules
then in force. There shall be three arbitrators. Each Party has the right to
appoint one arbitrator and the third arbitrator shall be appointed by the Hong
Kong International Arbitration Centre. The language to be used in the
arbitration proceedings shall be English. The seat of arbitration shall be Hong
Kong. Each of the Parties irrevocably waives any immunity to jurisdiction to
which it may be entitled or become entitled (including without limitation
sovereign immunity, immunity to pre-award attachment, post-award attachment or
otherwise) in any arbitration proceedings and/or enforcement proceedings against
it arising out of or based on this Agreement or the transactions contemplated
hereby.

 

7.3              Amendment. This Agreement shall not be amended, changed or
modified, except by another agreement in writing executed by the parties hereto.

 

7.4              Binding Effect. This Agreement shall inure to the benefit of,
and be binding upon, the Purchaser, the Company, and their respective heirs,
successors and permitted assigns.

 

7.5              Assignment. Neither this Agreement nor any of the rights,
duties or obligations hereunder may be assigned by the Company or the Purchaser
without the express written consent of the other Party, except that the
Purchaser may assign or pledge all or any part of its rights and obligations
hereunder and under the Note to any Affiliate of the Purchaser, without the
consent of the Company, provided that no such assignment shall relieve the
Purchaser of its obligations hereunder if such assignee does not perform such
obligations. Any purported assignment in violation of the foregoing sentence
shall be null and void.

 



 9 

 

 

7.6              Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of actual delivery if delivered personally to
the party hereto to whom notice is to be given, on the date sent if sent by
telecopier, tested telex or prepaid telegram, on the next business day following
delivery to Federal Express properly addressed or on the day of attempted
delivery by the U.S. Postal Service if mailed by registered or certified mail,
return receipt requested, postage paid, and properly addressed as follows:

 

If to the Company, at:

Seven Stars Cloud Group, Inc.

No. 4 Drive-in Movie Theater Park, No. 21

Liangmaqiao Road, Chaoyang District, Beijing,

P.R.C. 100125

Attn: Legal Department

Telecopy: 86+10-8586-2775

 

If to the Purchaser, at:

190 Elgin Avenue, George Town, Grand Cayman KY

1-9005, Cayman Islands

 

With a copy to:

Suite 1702-03, One Exchange Square, 8 Connaught Place,

Central, Hong Kong

Phone +852 2801 6988

Fax: +852 28014882

Attn: Finance Department

 

Any party hereto may change its address for purposes of this Section 7.6 by
giving the other Party written notice of the new address in the manner set forth
above.

 

7.7              Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties with respect to the matters
covered hereby, and all prior agreements and understandings, oral or in writing,
if any, between the parties with respect to the matters covered hereby are
merged and superseded by this Agreement.

 

7.8              Severability. If any provisions of this Agreement shall be
adjudicated to be illegal, invalid or unenforceable in any action or proceeding
whether in its entirety or in any portion, then such provision shall be deemed
amended, if possible, or deleted, as the case may be, from the Agreement in
order to render the remainder of the Agreement and any provision thereof both
valid and enforceable, and all other provisions hereof shall be given effect
separately therefrom and shall not be affected thereby.

 

7.9              Fees and Expenses. Except as otherwise provided in this
Agreement, the Company and the Purchaser will bear their respective expenses
incurred in connection with the negotiation, preparation and execution of this
Agreement and the transactions contemplated hereby, including fees and expenses
of attorneys, accountants, consultants and financial advisors.

 



 10 

 

 

7.10          Confidentiality. (a) Each party hereto shall keep in confidence,
and shall not use (except for the purposes of the transactions contemplated
hereby) or disclose, any non-public information disclosed to it or its
affiliates, representatives or agents in connection with this Agreement or the
transactions contemplated hereby, and (b) each party hereto shall ensure that
its affiliates, representatives and agents keep in confidence, and do not use
(except for the purposes of the transactions contemplated hereby) or disclose,
any such non-public information, provided, however, that nothing in this
Agreement shall restrict any party from disclosing information (i) that is
already publicly available and not as a result of a breach of this section, or
(ii) that may be required by applicable law, statute, treaty, rule, regulation,
order, right, privilege, qualification, license or franchise or determination of
an arbitrator or a court or other governmental authority or stock exchange;
provided, however, that any disclosure related to the terms of the transactions
contemplated hereby shall require the Company to provide prior written notice to
the Purchaser and at least a time period not shorter than two (2) Business Days
for the Purchaser to review and provide comments on such disclosure.

 

7.11          Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties hereto shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity.

 

7.12          Termination. In the event that the Closing shall not have occurred
by June 30, 2018, the Company or the Purchaser (with respect to itself) may
terminate this Agreement with no further force or effect, except for the
provisions of Article 7, which shall survive any termination under this Section
7.12, provided that any party who is then in a material breach of this Agreement
shall not be entitled to terminate this Agreement.

 

7.13          Headings. The headings of the various articles and sections of
this Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

 

7.15          Execution in Counterparts. For the convenience of the Parties and
to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

 



 11 

 

 

7.16          No Waiver. Except as specifically set forth herein, the rights and
remedies of the parties to this Agreement are cumulative and not alternative. No
failure or delay on the part of any party in exercising any right, power or
remedy under this Agreement will operate as a waiver of such right, power or
remedy, and no single or partial exercise of any such right, power or remedy
will preclude any other or further exercise of such right, power or remedy or
the exercise of any other right, power or remedy. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
can be discharged by one party, in whole or in part, by a waiver or renunciation
of the claim or right unless in writing signed by the other party; (b) no waiver
that may be given by a party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Convertible Note Purchase
Agreement as of the date first above written.

  

 

  Seven Stars Cloud Group, Inc.             By:         Name:       Title:      
   

 

Signature Page to Convertible Note Purchase Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Convertible Note Purchase
Agreement as of the date first above written.

 

 

  Advantech Capital Investment II Limited             By:         Name:      
Title:  

 



Signature Page to Convertible Note Purchase Agreement

 

 

 

 

Exhibit A
FORM OF CONVERTIBLE PROMISSORY NOTE

 

 



 

